Citation Nr: 0816379	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a ventral hernia. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1973 to September 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  



FINDING OF FACT

The veteran has a golf ball size ventral hernia four inches 
above the umbilicus that does not require the use of a truss 
or use of medication. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for a ventral hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Code 
7339 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection 
for the veteran's disability.  VCAA notice was provided in a 
May 2004 letter prior to the initial rating action.  This 
letter told the veteran what evidence was needed to 
substantiate his claim for service connection for a hernia.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The letter asked the veteran to any submit relevant evidence 
in his possession that he believed pertained to his claim.  

The veteran was provided with VCAA notification regarding his 
claim for an increased evaluation in a May 2007 letter, which 
also provided him with information regarding the final two 
Dingess elements.  This notification was lacking some of the 
information that the Court has recently determined to be 
necessary for claims for increased evaluations.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In Dingess v. Nicholson, the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, [VCAA] notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, the standards used in the 
evaluation of his disability were provided in the January 
2006 statement of the case.  The veteran has displayed actual 
knowledge of these standards in his February 2006 substantive 
appeal.  Therefore, any omissions in the veteran's VCAA 
notification are harmless error, and the Board may proceed 
with consideration of his claim.  

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran has been afforded 
two examinations of his hernia since he submitted his claim 
in April 2004.  All VA and private medical records identified 
by the veteran have been obtained.  The veteran has declined 
his right to a hearing.  In a June 2007 reply to an RO 
letter, the veteran stated that he had no additional evidence 
to submit, and requested that his claim be forwarded to the 
Board.  There is no indication that there are any pertinent 
outstanding medical records that must be obtained, and the 
Board may proceed with its review of the veteran's appeal. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function are, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that entitlement to service connection 
for a ventral hernia was established in an October 2004 
rating decision.  This decision also assigned the current 20 
percent evaluation.  The veteran's disability was listed 
under the rating code for a hiatal hernia, found at 38 C.F.R. 
§ 4.114, Code 7338, and under the rating code for a 
postoperative ventral hernia, located at 38 C.F.R. § 4.114, 
Code 7339.  However, a review of the rating decision 
indicates that the 20 percent evaluation was assigned under 
the rating code for a postoperative ventral hernia.  As the 
current medical evidence is in agreement that the veteran 
currently has a ventral hernia and not a hiatal hernia, the 
Board agrees that 38 C.F.R. § 4.114, Code 7339 is the 
appropriate code for the evaluation of the veteran's 
disability.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a zero percent 
rating is contemplated for a postoperative ventral hernia 
that is healed with no disability and no belt indicated.  A 
20 percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post- 
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.  
Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable. 

The evidence includes a VA examination conducted in July 
2004.  The veteran was noted to have a history of a hiatal 
hernia, and to have had corrective surgery for the hiatal 
hernia in 1992.  He stated that he then developed a ventral 
hernia in 2001 as a result of the hiatal hernia surgery.  In 
2003, he had surgical repair of the ventral hernia, but it 
had now returned.  It was not painful, but there was a bulge 
in the area above the umbilicus.  He was not taking any 
medications for this.  On examination of the abdomen, there 
was a ventral hernia and abdominal scar from the repair of 
the hiatal hernia.  There was no tenderness.  The diagnoses 
included a ventral hernia.  

A June 2005 letter from the veteran's private physician 
states that the veteran complained of considerable discomfort 
due to his ventral hernia.  The doctor believed that surgical 
repair was indicated.  

The veteran underwent another VA examination in March 2006.  
The claims folder was reviewed.  The history of hiatal hernia 
surgery was noted, followed ten years later by the 
development of the ventral incisional hernia.  His private 
doctor was noted to have advised surgery.  The veteran had 
not been advised to use any support for the hernia.  
Currently, his symptoms included pain in the hernia.  He 
denied weight gain or loss, nausea or vomiting, constipation 
or diarrhea, fistula, and malnutrition or anemia.  The 
veteran reported a constant dull aching pain at the site of 
the hernia, without any abdominal pain.  He was not taking 
any treatment.  On examination, the hernia was the size of a 
golf ball.  The abdomen was soft, nontender, and nondistended 
with no fistula.  The diagnosis was ventral hernia/incisional 
hernia.  After a review of the record, the examiner was 
unable to find a treatment plan for the hernia, although it 
was noted that in general, patients with an incisional 
hernial could wear a truss for support.  

The most recent VA examination was conducted in September 
2007.  The veteran did not use any medication for his hernia.  
He had a history of a ventral hernia that was associated with 
his hiatal hernia.  The ventral hernia has been repaired in 
1996 and 2003.  Currently, the hernia was not painful.  There 
was an obvious bulging in the area about four inches above 
the umbilicus.  The condition had not interfered with his 
life except for the occasions when he had required hernia 
repair.  On examination, the veteran was well nourished, but 
acknowledged a 14 pound weight loss associated with recent 
back surgery.  The diagnoses included ventral hernia.  

The Board finds that entitlement to an initial evaluation in 
excess of 20 percent for a ventral hernia is not 
demonstrated.  In order to receive a 40 percent rating, there 
must be a large, postoperative ventral hernia that is not 
well supported by a belt under ordinary circumstances.  The 
veteran argues that his hernia is large and he believes it is 
not well supported.  He notes that he will require surgery 
for his hernia after he has recovered from his recent back 
surgery.  However, the veteran's hernia is golf ball sized.  
The March 2006 records state that the veteran does not use a 
truss, and there is no further indication that the veteran 
requires a truss or belt to support his hernia.  The veteran 
has complained of heartburn and other epigastric complaints, 
but the Board notes that service connection has been 
separately established for gastroesophageal reflux disease.  
As the evidence does not demonstrate that the veteran's 
hernia is large or that it even requires the use of a belt, 
the veteran's symptomatology does not more nearly resemble 
that required for a 40 percent evaluation at any time during 
the period on appeal.  Therefore, entitlement to a higher 
initial evaluation is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a ventral hernia is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


